Citation Nr: 1409058	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, prior to April 25, 2011.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, since April 25, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, from November 1990 to June 1991, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of this hearing has been added to the record.

In December 2010, the RO remanded the issues of entitlement to service connection for sleep apnea and entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for additional evidentiary development.

In November 2011, the RO issued a rating decision granting an increased evaluation of 50 percent for the Veteran's posttraumatic stress disorder (PTSD), effective April 25, 2011.  The Veteran continues to seek a higher initial evaluation for this condition.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The November 2011 rating decision also granted service connection at a 50 percent initial evaluation for sleep apnea, effective June 22, 2006.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997).


The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for his service-connected PTSD.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's December 2010 remand, the Veteran underwent a VA examination for PTSD in May 2011.  The report of this examination noted that the Veteran was receiving ongoing psychiatric treatment from the Central Alabama Veterans Health Care System (CAVHCS-Montgomery).  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Currently, VA treatment records in the Veteran's claims file stop in April 2009.  Accordingly, the RO must attempt to obtain the Veteran's updated VA treatment records.

Given the passage of time in this case, along with the sparse findings contained within the May 2011 VA examination for PTSD, the RO should schedule the Veteran for a new examination to determine the current severity of his PTSD.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated or examined him for PTSD since April 2009.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO should obtain all available treatment records related to the Veteran, since April 2009, from CAVHCS-Montgomery.

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  The Veteran must then be afforded an examination to determine the current severity of his service-connected PTSD.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and must be expressed in a typewritten report.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 

In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


